DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
3.	The drawings were received on 11/29/2020.  These drawings are considered by examiner.

Allowable Subject Matter
4.	Claims 1-15 are allowed.
5.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 15, prior arts of record (see as listed below) fail to anticipate or render obvious, alone or in combination, the features of a system for detecting an authorized device in a network, comprising: 
at least a database of authorized pairs/combinations of connection identifications (IDs) and a device identifications (IDs), each record of said database having at least a pair/combination of at least a connection identification (ID) and at least a device 
a network monitor and server configured to receive a message either from a device or from a service provider of said device for authentication, the message comprising at least a pair/combination of at least a connection ID and at least a device ID, the network monitor and server being further configured to query said database of authorized pairs/combinations to determine presence of said pair/combination received in the message; 
said network monitor and server, in case if absence of the said pair/combination in said database is determined indicating a new pair/combination, and if the device ID in new pair/combination matches with the device ID of at least one authorized pair/combination already available in the database, said network monitor and server is characterized to: 
obtain, a linking code to associate the new pair/combination with at least one existing authorized pair/combination in the database whose device ID is same as that of the new pair/combination; and
authenticate, based at least on the linking code obtained, the device and said new pair/combination for the network as the authorized device and authorized pair/combination, alone or in combination, the limitations of claims 1 and 15.

Dependent claims 2-14 are allowable for the same reason as set forth above.



Conclusion
6.	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
Bock et al (US 2020/0380113) teaches the mobile device ID, such as, for example, IMEI, UDID or other unique identifier for the device, which may comprise an alphanumeric code, may be reproduced in the hologram as the identical alphanumeric code that can be captured by the imaging device and sent or transmitted or uploaded to the server for purposes of authentication and verification (See paragraph [0045]).
Hodge et al (US 2020/0396517) the wireless hotspot mode includes network parameters to identify the access point of a wireless network and to provide secure access to the wireless network. The access parameters are provided to the authorized mobile device, for example during the authorization or paring process. Alternatively, the access parameters may be provided at a different time (See paragraph [0008]).
Bock et al (US 2017/0140144) teaches the server identifies the user based on the transaction code, and sends verification data to the user's mobile device. In step 308, the user is notified by the application on the mobile device that verification data is available for review by the user (See paragraph [0171]).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/Primary Examiner, Art Unit 2641